‘THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

AND

MURPHY CENTRAL DOHUK OIL CO., LTD.

AND

PETROQUEST PETROL VE ENERJI SANAYI TICARET LIMITED SIRKETI

© 2013 Kurdistan Regional Government, KRG
ACCOUNTING AND AUDITS
‘CONTRACTOR'S RIGHTS AND OBLIGATIONS

USE OF LAND AND EXISTING INFRASTRUCTURE
ASSISTANCE FROM THE GOVERNMENT
EQUIPMENT AND MATERIALS

TITLE TO THE ASSETS

USE OF THE ASSETS:

SUBCONTRACTING

PERSONNEL TRAINING AND TECHNOLOGICAL ASSISTANCE

© 2013 Kurdistan Regional Government, KRG
ROYALTY

RECOVERY OF PETROLEUM COSTS:

SHARING OF PROFIT PETROLEUM.

VALUATION AND METERING OF CRUDE OIL AND NATURAL GAS
DOMESTIC MARKET - SALE OF GOVERNMENT SHARE
FINANCIAL PROVISIONS

CUSTOMS PROVISIONS

TAX PROVISIONS

BONUSES; CAPACITY BUILDING PAYMENTS:

ASSIGNMENT AND CHANGE OF CONTROL
FORCE MAJEURE

WAIVER OF SOVEREIGN IMMUNITY
ARBITRATION AND EXPERT DETERMINATION

GOVERNING LAW, FISCAL STABILITY, AMENDMENTS AND
VALIDITY

NOTICES

TERMINATION

APPLICATION OF CORRUPTION LAWS
COUNTERPARTS; EFFECTIVE DATE

CONTRACT AREA MAP AND LIST OF COORDINATES
ACCOUNTING PROCEDURE

- ——

© 2013 Kurdistan Regional Government, KRG
PRODUCTION SHARING CONTRACT
BETWEEN AND AMONG
‘The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the “Government”);
AND
MURPHY CENTRAL DOHUK OIL CO., LTD., a company established and existing

under the laws of the Commonwealth of The Bahamas, having its registered office at East
Bay St., P.O. Box SS-19084, Nassau, Bahamas (“Murphy”);

AND

PETROQUEST PETROL VE ENERJI SANAYi TICARET LIMITED SIRKETI, a
company established and existing under the laws of Turkey, having its registered office at
Maya Akar Plaza Kat: 16 D:62 Esentepe Istanbul, Turkey (“Petroquest”);

(cach a “Party” and collectively the “Parties”);

(A) The Government wishes to develop the petroleum wealth of the Kurdistan Region (as
defined in this Contract) in a way that achieves the highest benefit to the people of the
Kurdistan Region and all of Iraq, using the most advanced techniques of market

i investment, consistent with the Constitution of Iraq

Each Contractor Entity is a company,

(i) with the financial capability, and the technical knowledge i
ability, to carry out Petroleum Operations in the Contract Area (as defined in
this Contract) under the terms of this Contract;

(ii) having principles of good corporate citizenship; and

© 2013 Kurdistan Regional Government, KRG
Abroad means outside of the Kurdistan Region and other parts of Irag.
Access Authorisation is defined in Article 17.9.
Accounts is defined in Article 15.1.

Accounting Procedure means the Accounting Procedure attached to this Contract as
Annex B and constituting an integral part of this Contract,

Adjacent Contract Area is defined in Article 34.1.
Adjustment Date is defined in Article 27.6.

Affiiated Company of Affiliate means, as regards any of the companies or entities
‘constituting the Contractor, « company or other legal entity which:

(@ controls a Contractor Entity; or
©) _ is controlled by a Contractor Entity; or
(©) controls or is controlled by « company or entity which controls a Contractor
‘but shall not include the Goverment in respect of a Public Company. For the

of this “control” direct o indirect control of
Sey of ening abo pee ey tr to reolr? mewtngs
or thei equvalen.

Agreed Terms is defined in Article 14.10(a).
Appraisal Area means the area defined in Article 12.2.
Appraisal Work Program and Budget is defined in Article 12.2.
Appraisal Report is defined in Article 12.4.

© 2013 Kurdistan Regional Government, KRG
Appraisal Well means a well drilled for the purpose of evaluating the commercial
potential of a geological feature or a geological structure in which Petroleum has been
discovered.

‘Arm's-Length Sales means sales of Petroleum in freely convertible currencies
between sellers and buyers having no direct or indirect relationship or common
interest whatsoever with each other that could reasonably influence the sales price.
Such Anmn's-Length Sales shall exclude:

(a) sales between or among any of the Coatractor Eatities and their respective
Affiliates;

(b) sales involving the Government or the Government of Iraq; and

(©) sales involving exchanges and any transactions not relating to normal
commercial practices.

Assets means all land, platforms, pipelines, plant, cquipment, machincry, wells,
facilities and all other installations and structures and all Matcrials and Equipment.

Associated Natural Gas means (j) any Natural Gas dissolved in Crude Oil under
reservoir conditions and (ii) any residue gas remaining after the extraction of Crude
Oi from a reservoir.

Audit Request Period is defined in Article 15.3(a).

Available Associated Natural Gas is defined in Anticle 25.1 .

Available Crade Oil is defined in Article 25.1.

Available Non-Associated Natural Gas is defined in Article 25.1,

Available Petroleum is defined in Article 25.1.

‘Barrel means a quantity of forty-two (42) US gallons as a unit to measure liquids, at
iene of sixty degrees (60°) Fahrenheit and pressure of fourteen point seven
aa

Budgets means any budgets prepared by, or on behalf of, the Costractor pursuant to
‘this Contract and forming part of an Exploration Work Program and Budget and/or an
Appraisal Work Program and Budget and/or a Gas Marketing Work Program and
Budget and/or a Development Work Program and Budget and/or a Production Work
Program and Budget.

‘(Calendar Year means a period of twelve (12) consecutive Months, commencing |
January and ending on 31 December of the same year.

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the Goverament, the sole purpose of which is to
‘support and finance certain infrastructure and capacity building projects to be
identified by the Government in its sole discretion in the Kurdistan Region.

© 2013 Kurdistan Regional Government, KRG
Pinney bree ae eee See S

‘Chairman is defined in Article 8.1.

2 Discovery
ical, operational,

‘Commercial Production means the production of Petroleum from the Production
‘Area in accordance with an annual Production Work Program and Budget.

Constitution of Iraq means the permanent constitution of Iraq approved by the
people of Iraq in the general referendum of 15 October 2005.

Contract Year means a period of twelve (12) consecutive Months starting from the
Effective Date or any anniversary of the said Effective Date.

Effective Date, Murphy and Petroquest
‘Operations in respect of the entire Contract Area in the following percentages:

© 2013 Kurdistan Regional Government, KRG
Murphy 50%
Petroquest 30%

‘The balance of the interest in Petroleum Operations in respect of the entire Contract
‘Area, being twenty per cent (20%), is the Government Interest as defined in Article
Ad.

Crade Oil means all liquid hydrocarbons in their unprocessed state or obtained from
‘Natural Gas by condensation or any other means of extraction.

‘Cumulative Costs is defined in Article 26.4.
‘Cumulative Revenues is defined in Article 26.4.

Costs means all the costs and expenditures
‘Decommissioning Operations, including

‘Decommissioning Reserve Fund is defined in Article 38.1 and includes all
‘contributions paid into such fund and all interest accumulated such fund.

Deductible Amount is defined in Article 35.12.

© 2013 Kurdistan Regional Government, KRG
Dollar (US S) means the legal currency (dollar) of the United States of America

Effective Date means the date on which the conditions referred to in Article 47 have
been fulfilled.

Environment Fund is defined in Article 23.9.
‘Equipment and Materials is defined in Article 19.1.

© 2013 Kurdistan Regional Government, KRG
Exploration Rental is defined in Article 6.3.
Exploration Well means any well drilled for the purpose of confirming a geological
structure or stratigraphic unit in which no Discovery has previously been made by the
‘Contractor.

Exploration Work Program and Budget means the exploration work program and
budget prepared pursuant to Article 11,1,

Export Crude Oil is defined in Article 24.2.
Export Non-Associated Natural Gas is defined in Article 242.

Export Petroleum is defined in Article 24,2.

First Exploration Well is defined in Article 10.2(4),

iit Foeeetion mmm she morons site Comment Petesive of Ona Glo
ag er rrr a area enka eg eg

rate forecast in the Development Plan cia drareagermp haa om
cight (48) hours.

Force Majeure is defined in Article 40.2.

First Sub-Period is defined in Article 6.2(a).

Gas Development is defined in Article 14.10.

beter sa Costs means all costs and expenditure incurred by the Comtractor
presapicagetag igri aayeninry including those defined in the

Gas Marketing Operations means any and all of the activities and operations
contemplated by Article 14.6.

Gas Marketing Work Program and Budget means the marketing work program
‘and budget prepared pursuant to Article 14.8,

‘Government Interest is defined in Article 4.1.

‘Government of Iraq means the Federal Government of the Republic of Iraq, which
holds office under the Constitution of Iraq and any minister, ministry, department,
sub-division, agency, authority, council, committes, or other constituent element
‘SerwoT and shall widoet neon nehide any corporation owned endior costroied
by any of the foregoing.

International Market Price is defined in Article 27.2 .
‘Iraq means the entirety of the Republic of Iraq, including the Kurdistan Region.

© 2013 Kurdistan Regional Government, KRG
if

a

Oil and Gas Law means the Oil and Gas Law of the
No, 22 of 2007) as the same may be amended.

LCIA is defined in Article 42.1(b).
LIBOR means the London Inter-Bank Offered Rate at which Dollar deposits for one
(1) Month are offered in the inter-bank market in London, as quoted in the Financial
‘Times of London for the day in question. In the event that such rate is not published in
the Financial Times, it shall mean the London Inter-bank Offered Rate at which
Dollar deposits for one (I) Month are offered for the nearest day as quoted by
National Westminster Bank plc.

‘Loss or Expense is defined in Article 32.136).
Management Committee is defined in Article 8.

Maximum Efficieat Rate (“MER”) is defined in Article 16.12.

Minimum Exploration Obligations is defined in Article 10.1.

Minimum Financial Commitmeat means.

(@) _ im respect of the First Sub-Period, the amount set out in Article 10.2(d); and
(>) in respect of the Second Sub-Period, the amount set out in Article 10.3.

‘Moath means a calendar month according to the Gregorian calendar.

a

© 2013 Kurdistan Regional Government, KRG
Murphy Capacity Building Bonus is defined in Article 32.2.1.
‘Marphy Signature Bonus is defined in Article 32.1.1,
[Natural Gas means all gascous Petroleum and inerts,

Nom-Associated Natural Gas means any Natural Gas which is not any Associated
‘Natural Gas.

Notice of Dispute is defined in Article 42.1.

‘Operator means Murphy which, in the name and on behalf of the Contractor, shall
carry out all Petroleum Operations. If at any time there exists more than one (1)
‘Operator under this Contract, any reference herein to the term ‘Operator’ shall be to
‘cach Operator with respect to the parts of the Contract Area in which such Operator
‘conducts Petroleum Operations.

Party or Parties means the Government and/or cach Contractor Entity and/or the
‘Contractor,

Permits means all licences, permits, consents, authorisations or other permissions, as
the context requires.

Person shall include natural and juristic persons (including corporations and
governmental agencies).

Petroleum means:

(@) any naturally occurring hydrocarbon in a gaseous or liquid state;

®) sy ser‘ em eccuing otoesons fio semen ore se

(©) any Petroleum (as defined in paragraphs (a) and (b) above) that has been
returned to a Reservoir.

Petroleum Costs means all costs and expenditure incurred by the Contractor for the

Petroleum Operations, and which the Contractor is entitled to recover under this

Contract and its Accounting Procedure, including Decommissioning Costs,

Costs, Exploration Costs, Gas Marketing Costs, Pipeline Costs and

Production Costs.

Petroleum Field means a Reservoir or group of Reservoirs within a common
structure or stratigraphic unit, which may become part of a Production

Petroleum Operations means all Exploration Operations, Gas Marketing Operations,
Development Operations, Production Decommissioning Operations,
‘as well as any other activities or operations directly or indirectly related or connected
‘with the said operations (including health, safety and environmental operations and

© 2013 Kurdistan Regional Government, KRG
activities) and authorised or contemplated by, or performed in accordance with, this
Contract.

Petroquest Capacity Building Bonus is defined in Article 32.2.2.
‘Petroquest Signature Bonus is defined in Article 32.1.2.

Pipeline Costs is defined in Article 33.5,

Production Area means such areas within the Contract Area designated

which a Commercial Discovery is located are automatically included in the relevant
Production Area.

Production Bones means any bonus due pursuant to Article 32.3 or 32.4,

Production Casts means all the costs and expenditure incurred by the Contractor in
carrying out the Production Operations, including those defined in the Accounting

Production Operations means any works, together with all related and auxiliary
activities, for the production of Petroleum from the start of Commercial Production,

Production Rental is defined in Article 13.10.

Production Work Program and Budget shail mean the production work program
and budget prepared pursuant to Article 13.6.

Profit Crade Oil is defined in Article 26.1.
Profit Natural Gas is defined in Article 26.1.
Profit Petroleum is defined in Article 26.1.
Proposed Contract is defined in Article 14.10(a).

Public Officer means a civil servant, including a member or employee of a public
‘a member of the Kurdistan National Assembly or a member of the

cali

© 2013 Kurdistan Regional Government, KRG
‘Quarter means a period of three (3) consecutive Months starting on the first day of
January, April, July or October respectively.

Reservoir means a subsurface rock formation containing an individual and separate
natural accumulation of producible Petroleum characterised by a single natural
Pressure system.

Revenues is defined in Article 26.4.

‘“R™ Factor is defined in Article 26.4.

Royalty is defined in Article 24.1.
‘Second Exploration Well is defined in Article 10.3.

means a period of six (6)
respectively.

© 2013 Kurdistan Regional Government, KRG
headings are to be ignored:
“including” and similar words do not imply any limitations;
singular includes plural and vice versa; and

reference to an “Article” is to an article of this Contract and to a “Paragraph”
is to.a paragraph in the Accounting Procedure.

production-sharing
whereby the Government has the right, pursuant to the Constitution of Iraq, to
regulate and oversee Petroleum Operations within the Contract Area.

“The purpose of this Contract is to define the respective rights and obligations of the
Parties and the terms and conditions under which the Contractor shall carry out
Petroleum Operations.

‘entering

By into this Contract, the Goverameat grants the Contractor the exclusive
right and authority to conduct all Petroleum Operations in the Contract Arca as
detailed in Article 3.

‘The Contractor shall conduct all Petroleum Operations within the Contract Area at
its sole cost, risk and peril on behalf of the Government, pursuant to this Contract,
including the following operations:
(@) Techical Services
Implementation of all technical, human and material resources reasonably
required for execution of the Petroleum Operations, in accordance with
prudent international petroleum industry practice.
Financial Services

‘The responsibility for funding the Exploration Operations and, in the event of
Discovery, Development, Production and Decommissioning

© 2013 Kurdistan Regional Government, KRG
During the term of this Contract, the Contractor shall be responsible to the
Goverament for the conduct of Petroleum Operations within the Contract Area
‘pursuant to the terms of this Contract,

‘Natural resources other than Petroleum shall be excluded from the scope of this
Contract, even if the Contractor discovers any such resources when executing its
obligations pursuant to this Contract.

‘The Contractor shall only be entitled to recover Petroleum Costs incurred under this.

Contract in the event of a Commercial Discovery. Recovery of Petroleum Costs shall
‘occur within the limits provided under Article 25.

‘During the term of this Contract, Profit Crude Oil, and/or Profit Natural Gas produced
from Petroleum Operations shall be shared between the Parties in accordance with the
provisions of Article 26.

For the execution of Petroleum Operations under this Contract, the Contractor shall

‘The initial Contract Area covers the Central Dohuk Block and extends over an area of six
hundred and nincteen square kilometres (619 km’), as detailed and indicated on the map
attached in Annex A.

© 2013 Kurdistan Regional Government, KRG
to contribute
are the exclusi

rail

5

&
fast

Company

bE

i

© 2013 Kurdistan Regional Government, KRG
result in the transferor or transferee holding less than a five per cent (5%)
participating interest.

In the event of such an assignment to another Public Company, for the purposes of
Article 37 of the Kurdistan Region Oil and Gas Law, the Government Interest so
assigned shall be deemed to be held by the Government and in accordance with the
principle in Article 16.13, the Public Company to which such Government Interest is
transferred will be individually and separately liable (and not jointly and severally
liable with the Contractor Entities) to the Geverameat for its obligations, duties and
liabilities under this Contract and the provisions of Article 4.4 shall apply.

Any failure by any Public Company to perform any of its obligations or to satisfy any
Of its duties or liabilities under this Contract shall not be considered as a default of the
‘Contractor Entities and shall in no case be invoked by the Government to terminate
this Contract or exercise any other rights or remedies in respect of such default that
may be available to it.

‘The capacity of a Public Company, as it may arise pursuant to the provisions of this
Contract, shall in no event cancel or affect the rights of the Contractor Entities to
seek to settle a dispute or to refer such dispute to arbitration or expert determination in
accordance with the provisions of Article 42.

‘A Public Company may assign part or all of its Government Interest to a third party or

parties (not being a Public Company) and for the avoidance of doubt the provisions of
Aes 3.1, 392 and 393 sl xy. Any such assignee shall have the same
rights and responsibilities held by the Public Company prior to the assignment.

For the avoidance of doubt, following any assignment by a Public Company of part or

‘and 39.3 shall apply to any subsequent assignment of |

ARTICLE 5— OPERATOR

‘The Contractor hereby designates Murphy to act as the Operator on behalf of the
Contractor in respect of Petroleum Operations. The Contractor shall at any time
hhave the right to appoint another entity as the Operator, upon giving the Govermment
‘not less than thirty (30) days prior written notice of such appointment.

‘The Contractor shall submit to the Goverament sae dgapemer nf gar
amend the Joint Operating Agreement regarding or regulating the Operator's
appointment and its conduct of Petroleum Operations on behalf of the Contractor
‘pursuant to this Contract prior to execution of such agreement.

In the event of the occurrence of either of the following. the Government may require
the Contractor to appoint another Contractor Entity as Operator as soon as is
reasonably practicable:

© 2013 Kurdistan Regional Government, KRG
if an order has been passed in court declaring the bankruptcy, liquidation, or
dissolution of the Operator: or

if the Operator terminates the activities under this Contract delegated to it by
‘the Comtractor or @ material proportion thereof, and, as a result the
Coatractor fails to fulfil its obligations under the Contract.

ARTICLE 6 ~ TERM OF THE CONTRACT
6.1 This Contract comprises an Exploration Period and a Development Period, as defined
below:

6.2 The Exploration Period shall be for an initial term of five (5) Contract Years,
‘extendable on a yearly basis (as provided in Articles 6.5 and 6.6) up to @ maximum
period of seven (7) Contract Years starting from the Effective Date, The initial term
of five (5) years shall be subdivided in two sub-periods as follows:

(@) an initial sub-period of three (3) Contract Years (“First Sub-Period™), and
(b) a second sub-period of two (2) Contract Years (“Second Sub-Period”),
cach a “Sub-Period™ and collectively “Sub-Periods”.

It is understood that the right of the Contractor to accede to the next Sub-Period or
any extension thereof pursuant to Article 6.6 shall be subject to fulfilment of the
Minimum Exploration Obligations or minimum work obligations applicable to the
Previous Sub-Period or extension thereof pursuant to Article 6.6 (as the case may be).

Kc pein cer pring hiprgr enti hl icici

surface rental for the Contract Area, as may be reduced by
“pr a ie it Ae of tn Daflery (5 500) por
‘square kilometre per Contract Year (“Exploration Rental”). Such Exploration Rental
shall be considered as a Petroleum Cost and shall be recovered by the Contractor in
accordance with the provisions of Articles | and 25.

If the Contractor decides not to enter into the Second Sub-Period, it shall notify the
Government at least thirty (30) days prior to the expiry of the First Sub-Period, and
the Exploration Period shall expire at the end of the First Sub-Period, unless the First
‘Sub-Period has been extended pursuant to Article 6.5 or Article 6.6,

If the Comtractor has fulfilled its Minimum Exploration Obligations for a Sub-Period
of the Exploration Period but considers that additional work is required prior:

(@) tw deciding to submit an Appraisal Work Program and Budget as provided
under Article 12.2 in respect of a Discovery, oF

(>) w deciding to declare @ Discovery as a Commercial Discovery in accordance
with Article 12.6(a) or 14.5(a), which additional work may include the

© 2013 Kurdistan Regional Government, KRG
preparation and/or execution of an Appraisal Work Program and Budget as
provided under Article 12.2 and/or Gas Marketing Operations,

prejudice to Article 6.5, upon expiry of the initial term of the Exploration
Period, if the Contractor considers it has not completed its exploration evaluation of
the Contract Area, the Govermment shall grant an extension of the Second Sub-
the Contractor submits a request to the Government in writing at

iequcs othe Government in writing at least tity (20) days peor to the end of the
original extension. The obligation of the Geverament to grant the further extension
shall be subject to fulfilment of the minimum work obligations applicable to the

© 2013 Kurdistan Regional Government, KRG
6.10 Ifthe Contractor considers that a Discovery of Crude Oil and any Associated Natural
y, the Coatractor shall have the exclusive right to

the declaration
‘Contractor, in scctedenae Wik Asicie 12.6(@),
with an automatic right to a five (5) year extension.

If the Comtractor considers that a Discovery of Non-Associated Natural Gas is a

20) years, such Commercial
iredhdey Ara tae Reamer por i2e(e)or Anil 14.5¢a), with
‘an automatic right to a five (5) year extension.

If Commercial Production from a Production Area is still possible at the end of its

by the Contractor at least six (6) Months before the end of the said Development

‘The term of any such extension of the Development Period shall be:
(a) five (5) Years for Crude Oil and any Associated Natural Gas, and/or

(b) five (5) Years for Non-Associated Natural Gas,

‘The Contractor shall have the right to terminate Production Operations for any

‘on the expiry date of the last Production Area or when
Production Areas have terminated.

ARTICLE 7 ~ RELINQUISHMENTS

‘Subject to the provisions of Articles 7.2 and 7.3, the Contractor shall surrender
portions of the Contract Arca as follows:

(®) at the end of the initial term of the Exploration Period referred to in Article
6.2, including any extensions referred to in Article 6.5, twenty five per cent
(25%) of the net area that is determined by subtracting the Production Arcas
from the initial Contract Area:

© 2013 Kurdistan Regional Government, KRG
at the end of the first extension period granted under Article 6.9 after the end
Of the initial term of the Exploration Period referred to in Article 6.2, an
additional twenty five per cent (25%) of the net arca determined by subtracting
the Production Areas from the remaining part of the Contract Area; and

(©) at the end of the Exploration Period (including all extensions thereof), all of
‘the remaining area that is not in a Production Area.

For the application of Article 7.1:

(a) any areas already relinquished pursuant to Article 7.4 shall be deducted from
areas to be surrendered: and

(b) the Contractor shall have the right to determine the area, shape and location
of the Contract Area to be kept, provided that such surrendered portions of the
Contract Area shall be in contiguous blocks.

If the relinguishment referred to in Article 7.1 can only be achieved by including part
‘of an Appraisal Area, then these percentages shall be reduced to exclude such
Appraisal Area.

During the Exploration Period, the Coatractor may at the end of cach Contract Year
surrender all or any part of the Contract Arca by written notice sent to the
Government at least thirty (30) days in advance of the proposed date of surrender,

igatory relinguishments referred
to under Article 7.1. This Contract shall terminate in the event of the surrender of the
entire Contract Area.

No surrender provided under Article 7.4 shall exempt the Comtractor from its
‘outstanding obligations under this Contract. In the event the Contractor elects to
surrender the entire Contract Area without having fulfilled the Minimum Exploration
Obligations relating to the then current Sub-Period as provided in Article 10.2 or
Article 10.3, the Comtractor shall pay to the Government the relevant outstanding
‘amounts as detailed in Article 10.2 or Article 10.3, as the case may be.

The boundaries of the portion of the Contract Area to be relinquished by the
‘Contractor shall be communicated to the Government by written notice at least
thirty (30) days in advance of the relevant date for relinguishment, pursuant to Article
74.

A Management Committce shall be established within thirty (30) days following the
Effective Date for the purpose of providing orderly direction of all matters pertaining
to the Petroleum Operations and the Work Programs. Within such period, each of the
Government and the Contractor shall by writien notice nominate its respective
‘members of the Management Committee and their deputies.

© 2013 Kurdistan Regional Government, KRG
The Managemest Comminee stall comprise two (2) members designed by the
Goverament and two (2) members designated by the

‘Upon ten (10) days notice, each of the Government and the Comtractor may
substitute any of its members of the Management Committee. The chairman of the

(the
{es mentor tnipuacd ty tr Contrasor (Se "Vien Chalom") In the
absence of the Chairman, the Vice-Chairman shall chair the meeting,

Each Party shall have the right to invite a reasonable number of observers as deemed
necessary to attend the meetings of the Management Committee in a noa-voting
capacity.

‘The Management Committee shail review, deliberate, decide and give advice,
suggestions and recommendations to the Parties regarding the following subject
matters:

‘Work Programs and Budgets;
the Contractor's activity reports;

production levels submitted by the Coatracter, based on prudent international
petroleum industry practice:

Accounts of Petroleum Costs;
contract value in excess of one million Dollars ($1,000,000), submitted by the
Contractor in accordance with Article 19.3;
Development Plan and Budget for each Production Area;
‘any matter having a material adverse affect on Petroleum Operations:

(h) any other subject matter of a material nature that the Parties are willing to
consider.

Each of the Goverament and the Contractor shall have one (1) vote in the

Committce. The Management Committee cannot validly detiberate

‘Management

unless each of the Government and the Contractor is represented by at least one (1)
‘of its members or its deputy.

‘The Management Committee shall attempt to reach unanimous seemment on ay
‘subject matier being submitted. In the cvent the Management Committee

pana per ape bomergepelo hrtnahor Lope preterm Pps
to discuss the same subject matter and attempt to reach a unanimous decision.

Except as provided for in Article 8.4 and Article 8.5, in the event that no agreement is
reached at the second meeting, the Chairman shall have the tie-breaking vote.

~

© 2013 Kurdistan Regional Government, KRG
84 Inthe event that, during the Exploration Period, no agreement is reached at the second
‘meeting of the Management Commitice, as provided for in Article 8,3, oF unanimous
approval is not obtained, as required pursuant to Article 8.5; then the proposal made

bby the Contractor shall be doemed adopted by the Management Committee.

Notwithstanding the provisions of Article 8.3, and subject to Article 8.4, unanimous

approval of the Management Committee shall be required for:

(@) approval of, and any material revision to, any Exploration Work Program and
Budget prepared after the first Commercial Discovery in the Production Arca
relating to sach Commercial Discovery;

(©) approval of, and any material revision to, the Development Plan, the

production schedule, lifting schedule and Development and Production Work
Programs and Budgets:

establishment of rules of procedure for the Management Commitice:
any insurance issues over which the Management Committee has authority:
approval of, and any material revision to, procurement procedures for goods
and/or services, submitted by the Coutractor in accordance with Article 19.3
(unless such procedures have been deemed approved by the Management
‘Committee in accordance with Article 19.3);

approval of, and any material revision to, any proposed pipeline project,
submitted by Contractor in accordance with Article 33.3;

approval of a first rate bank in which to place the Decommissioning Reserve
Fund, in secordance with Article 38.1;

approval of, and any material revision to, any proposed Decommissioning,
Plan submitted pursuant to Article 38.7 on any Decommissioning Work
Program and Budget or Gas Marketing Work Program and Budget:

any Terms of Reference which are required to be prepared and agreed for the
purposes of expert determination, pursuant to Article 42.2;

“approval of any costs in excess of ten per cent (10%) above any Budget: and
‘any matter having a material adverse effect on Petroleum Operations.

the date of the first Commercial Discovery and three times Contract Year thereafter.
Either the Goverament or the Coatractor may call an extraordinary meeting of the

© 2013 Kurdistan Regional Government, KRG
Committee may from time to time make decisions by correspondence provided all the
members have indicated their approval of such decisions in such correspondence.

Unless at least onc (1) member or its deputy of cach of the Govermment and the

‘The agenda for meetings of the Management Committee shall be prepared by the
‘Coatractor in accordance with instructions of the Chairman and communicated to the

‘committee shall deliver a written report to the Management Commitice.

‘Amy costs and expenditure incurred by the Contractor for meetings of the

Committee or any technical sub-committee or any other sub-committee
shall be considered as Petroleum Costs and shall be recovered by the Contractor in
accordance with the provisions of Articles | and 25.

ARTICLE 9 - GUARANTEES
jcmatiorpeermabpn: agent a yore wireraraig-trhlon agent Aeron

Not later than sixty (60) days after the commencement of the Second Sub-Period,
cach Contractor Eatity shall provide the Government, if so required by the latter
pursuant to written notice received by the Contractor Eatity within thirty (30) days
‘of such commencement date, with a corporate guarantee in:

© 2013 Kurdistan Regional Government, KRG
the form substantially agreed between the Government

Entity for the First Sub-Period, if any, subject to

necessary in order for the corporate guarantee to apply
or

Lerdaledectpeh pee pavers srhabepet

‘corporate guarantee shall expire automatically upon completion of
Exploration seem Ace 1 xpi of ch

days after the effective date of the assignment, provided that such corporate guarantee
peel olin hic yore pial graroeeh meg cere
current Sub-Period, and shall expire automatically upon completion of the
performance ofthe Minknum Exploration Obligations set out ia Articles 10.26) or

Article 10.3, as the case may be, or expenditure of such Minimum
whichever is the earlier. Furthermore, the assignment to the relevant

© 2013 Kurdistan Regional Government, KRG
10.2 During the First Sub-Period, the Contractor shall:

®

©

@

carry out geological and geophysical studies, comprising the following:

(the compilation of a technical database;

(ii) the performance of & remote sensing study; and

(ii) a field visit to verify initial geological and geophysical work and
remote sensing results and plan for two dimensional seismic

carry out a data search for existing data specific to this Contract Area,
‘comprising the following:

(i) well data, if available, for example, electric logs;
(ii) seismic data and gravity data, if available; and
(ili) reprocess seismic data, if available;

perform field work comprising structural, stratigraphic and lithologic mapping,
and sampling; and

drill one (1) Exploration Well (the “First Exploration Well”), including
testing and coring as committing for this purpose & minimum

Contract Area.

Notwithstanding the provisions in Articles 10.2 to 10.3, for the execution of the
‘Minimum Exploration Obligations under Articles 10.2 to 10.3, it is agreed as follows:

© 2013 Kurdistan Regional Government, KRG

Minimum Exploration Obtigations in the Second Sub-Period shall only apply
in the event the Contractor has not clected to notify the Government that it
‘will not enter into the Second Sub-Period, in accordance with and subject to
Article 64.

Subject to Article I
Minimum

having spent the total Minimum Financial Commitment for such Sub-Period,
it shall be deemed to have satisfied its Minimum Exploration Obligations for
‘such Sub-Period.

© 2013 Kurdistan Regional Government, KRG

Each Exploration Well shail be drilled to the depth agreed by the Management

Committce unless:

(i) the formation is encountered at a lesser depth than originally
anticipated;

(Gi) basement is encountered at a lesser depth than originally anticipated:

(iii) in the Contractor's sole opinion continued drilling of the relevant
Exploration Well presents a hazard due to the presence of abnormal or
unforeseen conditions,

(iv) insurmountable technical problems are encountered rendering it
impractical to continue drilling with standard equipment; or

(¥) petroleum formations are encountered whose penetration requires
laying protective casing that does not enable the depth agreed by the
‘Management Committee to be reached.

If drilling is stopped for any of the foregoing reasons, the Exploration Well
‘shall be deemed to have been drilled to the depth agreed by the Management
‘Committee and the Contractor shall be deemed to have satisfied its Minimum
Exploration Obligations in respect of the Exploration Well.

‘Any geological or geophysical work carried out or any seismic data acquired,
processed Well

given Sub-Period, shall be carried forward to the next Sub-Period or any
‘extension period and shall be taken into account to satisfy the Minimum
Exploration Obligations and/or the total Minimum Financial Commitment for
such subsequent Sub-Period of extension period.

For the avoidance of doubt, if: (i) in the First Sub-Period, the Contractor
performs any of the Minimum Exploration Obligations prescribed for the
‘Second Sub-Period in Article 10.3; and (ii) the Contractor has not elected to
notify the Government that it will not enter into the Second Sub-Period (in
scoortance wih end eject to Aniele 64). the prforsance of sesh

ARTICLE 11 - EXPLORATION WORK PROGRAMS AND BUDGETS
Within forty-five (45) days following the Effective Date, the Contractor shall
Management

cost estimate of services to be provided, including services by third parties
and/or Affiliated Companies of any Contractor Entity; and

‘estimated expenditures, broken down by cost centre in accordance with the
Accounting Procedure.

‘The Management Committee shall meet within sixty (60) days following its receipt of
Contractor's proposal 10 examine and approve the Exploration Work Program and

© 2013 Kurdistan Regional Government, KRG
”

© 2013 Kurdistan Regional Government, KRG
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘Appraisal Report”) 10 the Management Committee
following completion of the Appraisal Work Program and Budget.
‘The Appraisal Report shall include the following:
geological conditions:
physical properties of any liquids;
‘sulphur, sediment and water content;
{ype of substances obtained:
‘Natural Gas composition;
production forecast per well; and
4 preliminary estimate of recoverable reserves.
Declaration of Commercial Discovery

126 Tomiie vil Be opti Report, the Contractor shall submit a written statement
the Management Committee specifying that:

(2) the Contractor has determined that the Discovery is a Commercial Discovery;
(&) the Contractor has determined that the Discovery is not a Commercial
Discovery:

the Contractor has determined that the Discovery is a significant Discovery,
‘which may become a Commercial Discovery subject to additional exploration
and/or appraisal works within or outside of the Appraisal Area; or

@ pe are br ery ew roar hd nator ad
of Non-Associated Natural Gas, which may become a Commercial
‘subject to Gas Marketing Operations, in accordance with Article 14.5.

In case the statement of the Contractor corresponds to Article 12.6(c), the
‘Contractor shall submit a Work Program and Budget to the Management Committce
‘within thirty (30) days following such statement. Any well drilled to evaluate the said
‘significant Discovery shall be considered an Exploration Well.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

drilling and completion of Development Wells;
4rilling and completion of water or Natural Gas injection wells;
laying of gathering pipelines;

installation of separators, tanks, pumps and any other associated production
_and injection facilities for the production;

treatment and transportation of Petroleum to the processing and storage
facilities onshore or offshore;

laying of export pipelines inside or outside the Contract Area to the storage
facility or Delivery Point;

construction of storage facilities for Petroleum;
plan for the utilisation of Associated Natural Gas
training commitment im accordance with Article 23;

{8 preliminary decommissioning and site restoration plan;

all contracts and arrangements made or to be made by the Cantractor for the
sale of Natural Gas:

1o the extent available, all contracts and arrangements made or to be made by

‘Contract, but not beyond the point at which itis first disposed of in an Arm's
Length Sale;

‘cach Contractor Entity’s plans for financing its imerest, if any; and

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

industry practice.

‘The Management Committee shall use its best efforts to approve the Development
ia wile sy OR dpe te esses steak gn, The Koslopman Pred
each Commercial Discovery within a

Contractor shall be entitled to develop and to produce each Commercial Discovery
and the Goverament shall provide the appropriate Permits covering each Production
‘Area. In case the area covered by the Commercial Discovery extends beyond the
boundaries of the Contract Area, and to the extent such area outside the Contract Area
is not the subject of a Petroleum Contract (as defined in the Kurdistan Region Oil and
‘Gas Law) witha third party, the provisions of Article 34.2 shall apply,

ARTICLE 13 - DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND
BUDGET

13.1 Upon the approval of the Development Plan by the Management Committee, the
‘Contractor shall start the Development Operations for the Commercial Discovery in
‘accordance with the Development Plan and prudent international petroleum industry

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

enable the Management Committee to forecast expenditures, each Development Work
Program and Budget shall include details of the following:

works to be carried out,
‘material and equipment to be acquired by main categories:

type of services to be provided, distinguishing between third parties and
Affiliated Companies of any Contractor Entity; and

categories of general and administrative expenditure.
If any modification to the Development Work Program

‘The Contractor shall be authorised to incur

provisions
and 25, provided that any excess expenditures above the ten per cent (10%) limi shall
‘Management Committee.

‘only be recovered with the unanimous approval of the
In cases of emergency, the Coatractor may incur such additional expenditures as it

‘additional
‘and shall be recovered by the Contractor in accordance with the provisions of Articles
Vand 25.

13.6 No later than 1 October of the Calendar Year preceding the estimated commencement
of production pursuant to an approved Development Plan and thereafter no later than
1 October in each Calendar Year, the Contractor shall prepare and submit t0 the

Production Work Program and Budget shall include details of the following:
(@) works to be carried out;
(©) material and equipment wo be acquired by main categories;

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

type of services to be provided, distinguishing between third parties and
Affiliated Companies of any Contractor Entity; and

‘authorised to incur expenditures not budgeted in an
Program and Budget provided that the aggregate amount
ten per cent (10%) of the approved Production

‘any Calendar Year and provided further that such

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
pe ea ip

a if

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

i

se

HAE

2/11/2014

|
|

®

the Contractor has determined that the Discovery is not a Commercial

Discovery.

CO}

© 2014 Kurdistan Regional Government, KRG.

= 18s=0300008p=96

296&h-

128r=

http./wwkrg.org/pip.aspx21:
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

If any Non-Associated Natural Gas is discovered within the Contract Area, and the
Contractor ‘considers that the NoaAssociated Natural Gas Discovery will,
only be a Commercial Discovery if certain terms ofthis Contract are amended. it shall
be entitled to request amendments to this Contract, with its reasons, The

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

shall in good faith give reasonable consideration to the Contractor's
proposed amendment and reasons and the Parties shall in good faith atlempt to agree

the effective date of the Proposed Contract;

the applicable commercial terms, including bonuses, royalties, cost
recovery, profit sharing, taxation and sny other similar terms; and

all and any material conditions to which the Proposed Contract is

reasonably requested by ity.
ish days (180) days afer receipt of « notice and any further information
iti amin at, man S's Payson ea 9

@

‘set out therein; or
wi) Se eet ree ee

‘and shall serve notice sccordingly upon the Geverament and all the
fon Bete Faery Bese ay tahema Reo

as

=

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Article 14.10(6)() in relation to the
shall transfer or grant the whole of the interest in the Proposed Contract
the Agreed Terms (in accordance with 14.10(b)i)) to such Contractor Entity.

14.12 Flaring of Natural Gas in the course of activities provided
roid except () sort erm ring upto weve (12) Mont necessary or esting
‘with prudent international

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

ARTICLE 15 ACCOUNTING AND AUDITS
Tig Castres cel ney ns ofless in te Rewfiin Deaton Sopten ofall backs

Dollars, which shall be the reference currency for the purposes of this Contract.
‘Within ninety (90) days following the end of each Calendar Year, the Contractor

calculation pursuant to the provisions of Article 26

“The Goverament shall have the right:

(2) 0 request an audit of the Accounts with respect to each Calendar Year within
1 period of two (2) Calendar Years following the end of such Calendar Year
(the “Audit Request Period”); and

(>) to retain an auditor of international standing familiar with international
petroleum industry accounting practice to undertake or assist the Goverment
{to undertake the audit.

paragraphs (a) and (b) of this Article 15.3, the Goverament shall

Notwithstanding
hhave the right to audit the Accounts with respect to each Calendar Year at any time in
the case of manifest error or fraud.

‘The reasonable cost of retaining an auditor pursuant to Article 15.3 shall be borne by

‘exception within such time shall be deemed to be an
‘of the comectness of the Comtractor's Accounts.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘with the provisions of Article 42.1.

ARTICLE 16— CONTRACTOR'S RIGHTS AND OBLIGATIONS:

Permancat Represestative
161

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

163 The Contractor shall provide the Government with periodic data and activity reports
relating to Petroleum Operations. Said reports shall include details of the following:

(@) information and data regarding all Exploration Operations, Development
Operations and Production Operations (as applicable) performed during the
Calendar Year, including any quantities of Petroleum produced and sold:

data and information regarding any transportation facilities built and operated
bby the Comtractor;

‘a statement specifying the number of personnel, thei ttle, their nationality as
‘well as a report on any medical services and equipment made available to such
‘and

‘a descriptive statement of all capital assets acquired for the Petroleum
‘Operations, indicating the date and price or cost of their acquisition,

‘Reasirement for Petrotrem Operations
164 The Contrnetor may freely use any Petroleum produced within the Contract Area for
the Petroleum Operations,

‘Supervision by the Government

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

of works to be performed on work sites, transportation, accommodation and
pels des a ida glen bp wyrentoey a opemechety

‘Notwithstanding Article 16.8, the Government shall indemnify and hold harmless

16.8 The Contractor shall be responsible for any loss or damage caused to third parties by
its 0¢ its Subcontractors personnel solely and directly resulting from their negligence,
‘errors of omissions in accordance with applicable Kurdistan Region Law.

Intellectual Property Rights
16.9 In its Petroleum Operations, the Contractor shall respect any patents belonging to
third parties.

16.10 The Contractor shall as soon as reasonably practicable inform the Goverament of
any material litigation relating to this Contract.

‘Safetw
16.11 The Contractor shall implement a health, safety and environment program
tecconry tcensgs 10 cube Kypine, hein nd ely of hs pervanel caning oot
Powolosst Opensions in scoordance with prudent intreatioal perolou indtry
‘Said measures shall include the following:

supplying first aid and safety equipment for cach work area and maintaining a
healthy environment for personnel;

pedis ce nial waned ahaa etme tos ceabbera
implementing a permitto-work procedure around hazardous equipment and
installations;

providing safe storage areas for explosives, detonators and any other
dangerous products used in the operations,

supplying fire-extinguishing equipment in each work area

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

for the purpose of taking control of any blow out or fire which could damage
the environment or Petroleum Field, in accordance with prudent international

16.12 Subject to
Reservoir of a Petroleum Field

wells and Reservoir of the Petroleum Field been maintained.

‘Legal Staves
16.13 The respective rights, duties, obligations
Contractor

under this Contract are to be understood as being separate and individual

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

16.15 The Contractor Entities shall sell and transfer to the Government,
of the Government, any amounts of Crude Oil that the

lh

the Contractor
advance written notice of its intention to buy such Crude Oil.

i
Tf

Payments shall be made in Dollars and otherwise on terms consistent
international petroleum industry practice. The Coatractor Entities’ ob
‘(Crude Oil to the Government shall be, with the other operators (i
Government) then producing in the Kurdistan Region, pro rata to their respective
production rates.

‘The provisions of this Article 16.15 shall not apply to Non-Associated Natural Gas.

i

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

2/11/2014

fa

dH
Bah int
HH i til ae Ht

© 2014 Kurdistan Regional Government, KRG.

= 18s=0300008p=96

296&h-

128r=

http./wwkrg.org/pip.aspx21:
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

construction, operation and maintenance of such facilites by the Government results

‘Contractor in accordance with the provisions of Articles | and 25.

Upon request of the Contractor, the Government shall prohibit
‘residential or commercial buikdings in the vicinity of facilities used for the Petroleum
por pecan Lag Sgacgerpeeglnt pear fared

‘prohibit any ierference with the use of any facilities required for the Petroleum

‘Access to the Contract Area may be granted pursuant to an Access

works,
‘Authorisation or in this Article 17.9 authorises the holder to drill a Well or to perform
‘any Petroleum Operations in Contract Area.

‘The Government shall give the Comtractor adequate advance notice of any Access
Authorisation in respect of the Contract Area and shall not grant any Access
Authorisation in respect of the Contract Area until it has taken into account any
‘submissions made by the Contractor nor in such 2 way that there is undue interference
with or hindrance of the rights and activities of the Contractor.

ARTICLE 18 ~ ASSISTANCE FROM THE GOVERNMENT
To the extent allowed by Kurdistan Region Law and Iraqi law and at the specific
request of the Contractor, the Government shall take all necessary steps to assist the
‘Contractor Entities in, but not limited to, the following arcas:

() securing any necessary Permits for the use and installation of means of
‘transportation and communications;

securing regulatory Permits in matters of customs or imporviexport:

fans sak ot evi wish wl eas paeaia al ay sty
‘administrative Permits for cach Contractor Eatity’s, its Affiliate’s and its
‘Subcontractors’ foreign personnel (including their family members) working
eT aa

‘securing any necessary Permits to send Abroad documents, data or samples for
analysis or processing for the Petroleum Operations;

relations with federal and local authorities and administrations, including for
the purposes of the remainder of this Article 18.1;

securing any necessary environmental Permits;

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

cbtainng any cer Permits reese by any Contractor Eat for te
Petroleum Operations:

0) stcem ww any exiting dee snd lnformaton, Inching data end information
‘relating to the Contract Area held by previous operators or contractors; and

@ providing all necessary security for Petroleum Operations.

(Within th soap of earvices tobe provided under thie Article 18, mcnable end ely

rer esepear hee: pase mine x Sen ever pao raced
‘tools, spare parts and any other items or goods required for the Petroleum
Operations (“Equipment and Materials"),

fd et ig aaa

‘The Contractor shall give priority to y
‘available in the Kurdistan Region and other parts of Iraq to the extent their price,
delivery and other commercial and

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘The provisions of Article 20.2 shail not apply to any Assets leased by the Contractor
cor belonging to an Affiliated Company of a Contractor Entity or belonging to its or

‘The Contractor may freely move to the Contract Area any Assets from any
portion of the Contract Area, or from any other area in the Kurdistan

ARTICLE 22 ~ SUBCONTRACTING
‘The Contractor shall ensure that any Subcontractors it engages have all the requisite
qualifications.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

23.2 The Contractor Entities shall give due consideration to the secondment
Government

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘submit a proposed training plan to the Management Committee for the following
Calendar Year.

‘The training plan referred to in Article 23.6 shall provide for the allocation to the
Government of the amount of one hundred and fifty thousand Dollars (US$150,000)
in advance for each Contract Year during the Exploration Period and three hundred
‘thousand Dollars (US$300,000) in advance for cach Contract Year during the
Development Period.

Each Contractor Entity shall be responsible for the training costs which it may incur

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

e

Petroleum Operations,
that cannot be used of sold and such Crude Oil and Non-Associated
(excluding the excepted Petroleum) shall be referred to collectively

i fi

Ifpayable in cash, the amount of the Royalty
provided under Article 24.4 shall be paid by
‘Governmeat. in accordance with Article 24.7.

If payable in kind, the quantity of Export Petroleum corresponding to
calculated by applying the Royalty rates provided
delivered in kind by the Contractor to the Government at the Deli
and risk of loss of the Royalty paid in kind shall be transferred at

Eg
|
i
=
wk of

i

[iit
ty
at

For Export Crude Oil: the Royalty rte for Export Crade Oil shall be ten per
‘cent (10%), which, for the avoidance of doubt, shall apply regardless of the
gravity of the oil; and

For Export Non-Associated Natural Gas: the Royalty rate for Export Non-
Associated Natural Gas shall be ten per cent (10%).

‘Associated Natural Gas and any other Petroleum shall be exempt from any Royalty.
If, pursuant to Article 24.3, the Goverment receives the Royalty in kind, and

in selling all or part of such Royalty received in kind (belonging to the Goverament)
in consideration of a commission per Barrel payable to such ,
accordance with Article 28.

f, pursuant to Article 24.3, the Government receives the Royalty in cash:

(2) any Export Crude Oil shall be valued at the Intemational Market Price
obtained at the Delivery Point, as defined in Articke 27.2;

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

the Contractor Entities shall be entitled to export freely the volume of Export
Petroieum corresponding to the Royalty determined in accordance with Article
24.4 for the purpose of paying the Royalty in cash,
ARTICLE 25 - RECOVERY OF PETROLEUM COSTS

All Export Crade Oil produced and saved from the Contract Area shall, after

Export
Reyahy rset Arle 24, be ome as “Avetahe New-Aseceted Matar

“Available Petroleum” means Available Crude Oil, Available Associated Natural
‘Gas and Available Non-Associated Natural Gas.

For the purpose of this Article 25:

(2) any Available Crude Oil shall be valved at the Intemational Market Price
‘obtained at the Delivery Point, as defined in Article 27.2; and

(®) any Available Associated Natural Gas and any Available Non-Associated
Natural Gas shall be valued at the actual price obtained at the Delivery Point
under an approved contract, as provided in Article 27.3.

‘Subject to the provisions of this Contract, from the First Production in the Contract
‘Area, the Contractor shall at all times be entitled to recover all Petroleum Costs

Petroleum Costs shail be Profit Crude Oil.

—_“

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘Subject to the provisions of this Contract, from First Production in the Contract Arca,
the Contractor shail at all times be entitled to recover all Petroleum Costs incurred
under this Contract of up to fifly per cent (50%) of Available Noa-Associated Natural
Gas produced and saved within any Calendar Year, Available Non-Associated
‘Natural Gas above this percentage or otherwise not used for the recovery of

‘and 38.4, in no other case afler the termination of the Contract.

‘The provisions of Articles 27.5 and 27.6 shall be applied to determine the quantities
of Available Crude Oil and/or Available Non-Associated Natural Gas due to the
‘Contractor for the recovery of its Petroleum Costs.

Petroleum corresponding to the share of Available Petroleum due to
the Contractor for the recovery of its Petroleum Costs shall be delivered to the
‘Contractor at the Delivery Point. Title and risk of loss of such Available Petroleum
‘shall be transferred at the Delivery Point.

Each Contractor Entity shall be entitled to receive, take in kind and to export freely
all Available Petroleum to which it is entitled for recovery of its Petroleum Costs in
Area shall be recovered from Available Petroleum from the Contract Area.

Subject to Article 38.4, for the avoidance of doubt, Petroleum Costs under this
‘Contract are not recoverable against other contract areas held by the Contractor.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

(© “Profit Natural Gas” means the quantities of Available Non-Associated
‘Natural Gas produced from the Contract Area, after the recovery of Petroleum
Costs in accordance with Articles | and 25.

From First Production and as and when Petrokcum is being produced, the Contractor

the
percentage share shall be determined in accordance with Article 26.5.

To determine the percentage share of Profit Crude Oil and/or Profit Natural Gas to
‘which the Contractor is entitled, the “R” Factor shall be calculated in accordance
with Article 26.4 and shall be applied to the Contract Area.

‘The “R” Factor shall be calculated as follows:

ReXY

where:

X: is equal to Cumulative Revenues actually received by the Contractor;

¥: is equal to Cumulative Costs actually incurred by the Contractor.

For the purpose of this Article 26.4:

“Cumulative Revenues” means total Revenues, as defined below, received by the
‘Contractor until the end of the relevant Semester, determined in accordance with
Asticle 26.7.

“Revenues” means the total amount actually received by the Comtractor for recovery
of its Petroleum Costs and its share of Profit Petroleum in the Contract Arca.

“Camelative Costs” means all Pevoleum Costs actualy incurred pursuaet to this
Contract by the Contractor until the end of the relevant Semester, determined
‘accordance with Article 26.7.

Notwithstanding the foregoing ‘of this Article 26.4, for the period from
First Production uatil the end of the Calendar Year in which First Production occurs,
the “R” Factor shall be deemed to be less than one (1).

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

26.5 The share of Profit Petroleum to which the Comtractor shall be entitled from First
is

(a) for Profit Crude Oil, equal to the quantities of Petroleum resulting from the
application of the relevant percentage as indicated below to the daily volume
of production of Profit Crude Oil within the Contract Area at the
corresponding Delivery Point:

“R” Factor Contractor's % Share of Profit Crude Ott
32%
32% - (32% - 16%) x (Rel)
16%:

“R” Factor Contractor's % Share of Profit Natural Gas
R<or=1 35%

1<R<or=275 35% - (35% - 20%) x (R-IM(2.75-1)9%
R273 20%,

26.6 The Contractor's accounting shall account separately for all components for the
calculation of “X" and “Y" values in the formula provided in Article 26.4.

For each Semester, stating Gm to of Seemny fs Caner Vor ioning is
Production occurs, the Contractor shall calculate

‘Semester is the same, then no adjustment shall be made; and

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

if the allocation of the Profit Petroleum in the two Semesters is different, then
the Contractor shall make any adjustments to the Parties’ respective shares of
Profit Petroleum to restore them to the position that they would have been in
hhad the “R” Factor for the relevant Semester been available from the start of
‘such Semester.

If at any time an error occurs in the calculation of the “R™ Factor, resulting in a

Petroleum shall be transferred to the Contractor Entities at the Delivery Point.
Each Contractor Entity shall be entitled to receive, take in kind and to export freely
its share of Profit Petroleum in accordance with the provisions of this Contract and to
‘retain Abroad any proceeds from the sale of all such Profit Petroleum.

the other provisions of this Article 26.9, where the Contractor is

Notwithstanding

breach of any of its obligations in respect of the payment of Capacity
Payment Instalments under Article 32.8 through 32.17, the Goverament will
rights set forth in Articles 32.11 and 32.12.

‘The share of the Profit Petroleum to which the Goverament is entitled in any
‘Calendar Year in accordance with Article 26.5 shall be deemed to include a portion

documentation and reasonably required by the
‘to confirm that such corporate income tax has been paid by the Government.

‘The quantities of Profit Petroleum due to the Goverment shall be delivered to the
Goverament at the Delivery Point. Title and risk of loss of such Profit Petroleum

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘quantities of Crude Oil and Natural Gas to which each Party shall be entitled during
the said Semester.

Within ninety (90) days following the end of each Calendar Year, the
prepare

costs or expenditure incurred by the Contractor, its Subcontractors or suppliers

10 the lifting of the Government's share of Petroleum by the Contractor

‘shall not be considered Petroleum Costs and shall be charged to the Goverament
terms 10 be mutually agreed between the Contractor and the

‘The “International Market Price” referred to in Article 27.1 shall be the weighted
average price per Barrel, expressed in Dollars, obtained by the Contractor at the
Delivery Point, by netback if necessary, during the Quarter and Month ending on the
date of valuation for Arm's Length Sales of Crude Oil.

In the event that there is no lifting of Crude Oil in the relevant Quarter and Month or
‘Sales, the applicable “International Market Price” for such

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

2/11/2014

27.4 By the tenth (10%) day of each Month, the Contractor shall provide a statement to the

3
i
i
a
il

!
i
4
i

Government showing the Contractor's calculetions of the value of Petrolcum

iil

it
rt
i

reasonably

‘Monthly Statement to the Government as provided in
‘became known. The ““Adjestment Dete” shall be the lst date

Goverament together with sale prices realised.
Concurrently with the delivery of the monthly statement, the Contractor shall deliver

the Capacity Building Payment

Article 32.8(a)..

Hy t
Hat

5

‘equipment was known or agreed to have been measuring correctly, oF

© 2014 Kurdistan Regional Government, KRG.

= 18s=0300008p=96

296&h-

128r=

http./wwkrg.org/pip.aspx21:
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

agreed, the date that is midway between the date the defect was discovered and the

last date the equipment was known to have measured correctly. The results from the

defective equipment shall be disregarded for the period from the Adjustment Dato

until the date the defective equipment is repaired or replaced and the measurement for

‘such period shall be estimated:

(@) if check measuring equipment is installed and registering accurately. then by
using the measurements recorded by such check measuring equipment:

(>) if check measuring equipment is not installed or not registering accurately,
then by correcting the error if the percentage of error is ascertainable by
verification, calibration or mathematical calculation; or

(©) if neither method is feasible, then by estimating the volume and/or quantity
atvered toed on deliveries dering the pnceding comparable period of ee
‘when the metering equipment was registered accurately.

‘Any disputes arising under this Article 27 shall be settled by expert determination in
‘accordance with the provisions of Article 42.2.
ARTICLE 28 ~ SALE OF GOVERNMENT SHARE
‘Upon the Government's prior written notice of at least ninety (90) days, each Contractor
assistance to the Goverament for the sale of all

petroleum practice and to be mutually agreed upon between the Parties.

29.1 Any payment to be made by a Contractor Eatity to the Government pursuant to this
‘Contract shail be in Dollars and shall, except as provided im the next sentence and

Bonding Pociame ts ath protoe in Articles 32.8 through 32.17.

‘The Government may, at its sole discretion, direct the Contractor Entities to pay:

(@) any Royalty in cash due to the Government pursuant 10 the provisions of
Article 24; and/or

(&) any proceeds from the sale undertaken by the Contractor Eatity on behalf of
the Government pursuant to Article 28 of any Crade Oil to which the
Goversuent i crt persed to Aficle25; andlor

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

shall be as provided under Article 29.4,

Each Contractor Entity shail have the right to be paid, receive, keep, transfer and
‘use Abroad, without any restrictions, all proceeds of its share of Petroleum.

Each Contractor Entity and its Subcontractors shall have the right to frecly open and
‘maintain bank accounts for Petroleum Operations within or outside the Kurdistan
Region and other parts of Iraq.

Each Contractor Entity shall have the right to pay in any freely convertible currency
all its financial requirements for the Petroleum Operations and to convert these
‘currencies to Iraqi dinars in any bank in the Kurdistan Region or other parts of Iraq, at
the samme exchange rate as provided under Article 29.4,

29.10 Each Contractor Entity shall have the right, without any restrictions, to freely
repatriate Abroad and to freely dispose of:

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

any proceeds received im the Kurdistan Region or other parts of Iraq from the
sale of Petroleum;

‘any proceeds received from other operations and activities carried out under
this Contract in the Kurdistan Region or other parts of Iraq.

‘shall have the right to pay in any foreign currency its
either in the Kurdistan Region, other parts

Fach Contractor Eatity’s Affiliates, Subcontractors and their personnel shall equally
benefit from the same rights as such Contractor Entity and its personnel as regards
this Article 29.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘corporate income tax on behalf of such Contractor Entity,
For the purposes of Article 31.2:
(a) The rate of corporate income tax to be applied to each Contractor Entity

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘The Goverament and the Contractor agree that corporate income tax shall be
calculated for each Contractor Entity on its net taxable profits under the
Contract, as calculated in accordance with the provisions relating thereto in the
‘Accounting Procedure.

Each Contractor Entity, its Affilistes as well as any Subcontractors shall be exempt
from any withholding tax applicable on any payments made to them or by them to or
from Affiliates or third parties, whether inside or outside the Kurdistan Region and/or
Iraq, for the entire duration of this Contract.

Each Contractor Entity and its Affiliates shall be exempt from Additional Profits
‘Tax, as referred to in Article 40 of the Kurdistan Region Oil and Gas Law or any
successor Tax.

pono rao arneteticaptios an Sede ae
Kurdistan Region Oil and Gas Law or any successor

{tis acknowledged that double tax treaties will have effect to give relief from taxes to,
‘but not limited to, the Contractor, Contractor Entities, Subcontractors and
‘employees and other Persons in accordance with the provisions of such double tax
treaties, but shall not impose an additional burden of taxation.

‘Any value added tax ("VAT") shall be considered as a Petroleum Cost and shall be
‘cost recovered in accordance with the provisions of Articles 1 and 25.

Any value added tax (“VAT™), not otherwise recoverable by the Contractor under
VAT law, shall be considered as a Petroleum Cost and shall be cost recovered in
accordance with the provisions of Articles | and 25.

‘any other provision to the contrary in this Contract, the Parties
acknowledge and agree that the provisions of this Article 31 shall apply individually
and separately to all Contractor Entities under this Contract and that there shall be
‘no joint and several lability in respect of any liability, duty or obligation referred to in
this Article 31.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS

32.1.1 Murphy shall pay a signature bonus of six hundred and twenty-five thousand Dollars
(USS625,000) (“Murphy Signature Bonus”) to the Government within thirty (30)
days of the Effective Date,

Syme = Pein reecdaranmaat Pare lilo
Dollars (US$375,000) (“Petroquest Signature Bonus”) to the Government within
thirty (30) days of the Effective Date.

221 Prepebneadp dolegey Ay bey bole yretrag oer eve
Dollars (USS33,750,000) (“Murphy Capacity Building Bones”) to
te’Goverament iia sty (30) dye ofthe Elosve Du

3222 Hleens si nes gene beees ene ine a Ei tot
thousand Dollars (US$20,250,000) ‘Capacity Building Bones”) to
tos Government win ity (0) dys oft Bleetve De

Prodection Bonnees
32.3 _ In the event of a Crude Oil Commercial Discovery, the Contractor and the holder of
the Government percentage

following
Government within thirty (30) days of the following relevant occurrence:

(@) two million five hundred thousand Dollars (US $2,500,000) when First
Production of Crude Oil from the Contract Area commences;

(©) five million Dollars (US $5,000,000) when production of Crude Oil from the
Contract Area reaches a cumulative amount of ten million Barrels of Crude
Oil (10 mmbo),

(©) ten million Dollars (US $10,000,000) when production of Crude Oil from the
cumulative amount of twenty five million Barrels of

(@ twenty million Dollars (US $20,000,000) when production of Crude Oil from
the Contract Area reaches a cumulative amount of fifty million Barrels of
Crude Oil ($0 mmbo),

In the event of s Non-Associated Natural Gas Commercial Discovery, the Coatractor
‘participation interest in the Contract, the following relevant

Now-Associated Natural
Gas Production Bonus to the Goverament within thirty (30) days of the following
relevant occurrence:

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

©

@®

@

THE
Fi

fail

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Capacity Bui
in the Capacity Building Payment Monthly Statement. If:
o

‘Organisation (SOMO)
any entity owned and controlled by the Government of Iraq; and if

‘any such counterparty as identified in (1) has not paid the Contractor

for the Petroleum lifted by such entity, then:

@) the Contractor is only obligated to pay the Capacity Building Payment
‘when, if, and to the extent the Contractor has received payment by

such counterparty.

‘The preceding sentence does not apply with respect to, and to the extent of
sales of the Contractor's Profit Petroleum to any other

‘within thirty (30) calendar days following the date on which the Contractor

2

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
wit
dts

i

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010
of LIBOR plus two per cent (29%) compounded monthly from and including
eae tieied—hd-ok aaa

‘due, the Contractor shall pay interest on the unpaid amount at an annual rate

i

‘Capacity Building Account.

i
E
i
|

(a) establish and maintain the Capacity Building Account; and
(©) deposit all Capacity Building Payments received by the Gevernment into the

32.9 The Government shall:

2/11/2014

=0300008p=96

18s:

296&h-

128

© 2014 Kurdistan Regional Government, KRG.

http./wwkrg.org/pip.aspx21:
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

(©) The Contractor will have a single cure period of thirty (30)
respect ofits first default. Ifthe Contractor is in default for the fist

32,15 Except as provided in Article 32.8(¢) and notwithstanding any provision in this
‘Contract to the contrary, the Comtractor shall pay all Capacity Building Payments
‘without (and free and clear of any deduction for) set-off or counterclaim.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

32.16 po meys

alleged claim that the Contractor may have against the Govermment, the
Contractor Entity, or any other Person, whether such claim arises under or relates to

Building
Payment due with respect thereto ts subject to Article 15.9.

ARTICLE 33 - PIPELINES
‘The Government shall procure and obtain any required Permits for :
(@) the transportation of Petroleum in the Kurdistan Region and in Iraq ;
(©) the export of Petroleum from the Kurdistan Region and Iraq,
‘as well as any necessary Permits and casement rights for the construction of any
Sertoms tal lee Sette mpi te Peripes Cynon ened

‘The Government undertakes to transfer to the Contractor its rights for transportation

Trin the cumsrton ot cy lpn sed seed Been us ated fe Andel

33.2, the Contractor shall submit following information to the Management

‘Committee:

(@) proposed pipeline route and related facilities;

(©) forecasted pipeline flow rate and capacity;

(©) estimate of financial investment and operating costs of the pipeline and related
facilities;

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘proposed financing schedule:

‘construction schedule,

‘general technical description ofthe pipeline and relate facilities;
construction plans and tests;

preventive measures for damage to the environment and third parties: and
any other information relating to the pipeline project.

by
‘considered Petroleum Costs and shall be recovered by the Comtractor in accordance

HH
lit

produced from any Production Area and to operate and maintain any
‘elated facilites, freely and without any additional costs

i
|
|
|
hi

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘and shall defend, indemnify and hold harmless the Goverament with respect 10 all
‘claims for such loss or damage.

the other provisions of this Contract, the Contractor and the
‘Contractor Entities shall not be liable to the Government or the Public Company or
‘other government agencies, authorities or bodies. courts or political subdivisions for

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

35.6 Im the event of emergency situations as set out in Article 35.4, at the request of the
‘Contractor, ‘without i

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘The Contractor shall provide the Goverment upon the Government's written
sate oa sas ess rane eek Oe Oo ‘Beophysical,

logs, interpretations, drilling reports, et.) related to the Petroleum Operations in the
possession of the Contractor. All available originals of such data shall be transferred
to the Government atthe end of this Contract.

pvaglee yt mteeigele gtd mnin mpeg ramnhi dice a
data_and information relating to this Contract and the Petroleum Operations
confidential during the entire term of this Contract and not to divulge or disclose such

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

data or information to third parties without the specific consent of the other Parties,
‘The

is or, through no fault of any Party, becomes part of the public domain;
is known to the recipient at the date of disclosure;
is required to be furnished in compliance with any applicable Law, by a
‘government agency having jurisdiction over a Contractor Entity, by a court
‘onder or any other legal proceedings; or

any

1s required to be disclosed pursuant to the rules or regulations of
ovemment or recoguied wock exchange having juricton over a

Notwithstanding the foregoing in Article 36.7, in accordance with prudent
international petroleum industry practice, such data and information may be disclosed
to:

(@) Affiliates of each Contractor Entity;

(©) employees, officers and directors of cach Contractor Entity and their
respective Affiliated Companies for the purpose of the Petroleum Operations,
Ibjet to each such enty taking customary precstions lo ensue sich

is kept confidential;

consultants or agents retained by any Coatractor Entity or its Affiliates for
the purpose of analysing or evaluating information or data;
banks or financial institutions retained by any Comtractor Entity or its
Alfitites with a view to financing Petroleum Operations, including any
professional consultants retained by such bank or financial institution;
bona fide prospective assignees of a participating interest under this Contract
any entity with whom a Comtractor Eatity and/or its Affiliates arc

conducting hona fide negotiations directed towards a merger. consolidation or
the sale of a material portion ofits or an Afiiates shares);

() prospective or actual Subcontractors and suppliers engaged by o Party where
disclosure of such information is essential to such Subcontractor’s or
‘supplier's work for such Party; and

(@) any other Person or entity, upon the prior written approval of the non-
disclosing Parties,

provided that disclosure shall not be made pursuant to paragraphs (c), (4, (c) and (0),

‘unless such third party has entered into a confidentiality undertaking.

Any data and information relating to relinquished or surrendered areas under this
‘Contract shall become the exclusive property of the Goverament, who shall have the

~

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

decides to take over production operations inthe Production Area:
(2) the Government shall become liable for its future Decommissioning
Operations;

(©) the contributions and any interest accumulated in the
Reserve Fund, to the extent that such contributions have been recovered as
Petroleum Costs, shall be paid to the Government; and

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

any ‘Decommissioning
Petroleum Costs and shall be recovered by the Contractor in accordance
‘eovisions of Article 25.

The Costrecter stall sivas 0 the Management| Commitee for

accordance with 4 detailed plan for decommissioning the

{facilities and site restoration (the “Decommissioning Plan”), such
the

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

as provided in Articles 32.8 through 32.17, each Contractor Entity shall have
assign, transfer or otherwise dispose of all or part of its rights and
this Contract to any third party (not being an Affiliated Company or
‘with the prior consent of the Government, and each

{

nu

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Change of Control

39.7

“Change of Control” for the purpose of this Article 39.7 means any direct or indirect
change of the identity 10 the Person who Controls a Contractor Entity (whether
Sere ree Ste nr care Cae iene ceed Sah b

‘represents more than seventy five per cent (75%) of the agaregate
saa salon cat sch Centenary ad he ANT Hate wb
‘to the Change in Control. For the purpose of this definition: “Controf™ means the
pron dnp hegre bratronygird eage a pbard veh po
applicable entity at its sharcholders’ meetings or their equivalent; and “market
‘value” shall be determined based upon the amount in cash a willing buyer would pay
‘4 willing seller in an Arm's Length transaction.

A Change in Control shall not give rise to any Tax including on the consideration paid
therefrom,

‘or received or on the income or gain

ARTICLE 40 ~ FORCE MAJEURE.

\No delay, default, breach or omission of the Contractor in the execution of any of its

under this Contract shall be considered a failure to perform this Contract
‘or be the subject of a dispute if such delay, default, breach or omission is due to a case
of Force Majeure.

‘notification of Force Majeure with a view to using reasonable endeavours to mitigate
the effects thereof

For the purpose of this Contract, “Foree Majeure” means any event that is
unforesceable, insurmountable and irresistible, not due to any error or omission by the

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Contractor but due to circumstances beyond
souniion thal'ot peat be Geo cane
include the following:

‘war, whether declared or not, civil war, insurrection, riots, civil commotion,
terrorism, any other hostile acts, whether internal or extemal;

ARTICLE 41 ~ WAIVER OF SOVEREIGN IMMUNITY

41.1 The Goverament hereby fully and irrevocably waives any claim to immunity for
itself or any of its assets.

‘This waiver includes any claim to immunity from:

(a) any expert determination, mediation, of arbitration proceedings commenced pursuant
to Article 42;

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘any judicial, administrative or other proceedings to aid the expert determination,
‘mediation, or arbitration proceedings commenced pursuant to Article 42; and

‘Notwithstanding Article 41.1 above, this Anticle 41 will not apply to the Government
in respect of any claim or proceeding arising out of or related to the exercise of rights
by the Government as set forth in Articles 32.11 and 32.12, in respect of which the
Goverment expressly reserves all sovereign immunities.

ARTICLE 42 - ARBITRATION AND EXPERT DETERMINATION

42.1. For the purpose of this Article 42.1, “Dispute” shall mean any dispute, controversy or
claim (of any and every kind or type, whether based on contract, tort, statue,

‘This Anticle 42.1 does not apply to any Dispute arising out of, oF relating to the
‘exercise of rights by the Government as set forth in Articles 32.11 and 32.12, which

Disputes shall, except only as provided in Article 32.17, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.

In the event of @ Dispute, the parties to the Dispute shall use their reasonable
sciesvoers to maga promytty a good Sith manaltyaceopuble restaion of

‘Subject to the provisions of Article 42.2, a Party who desires to submit a Dispute for
resolution which has not been promptly resolved as aforesaid shall commence the
dispute resolution process by providing the other parties to the Dispute written notice

‘to the Dispute, shall contain a brief statement of the nature of the Dispute and the
‘relief requested and shall request negotiations among Senior Representatives.

(a) _ Inthe event that any Notice of Dispute is given in accordance with this Article

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

© 2014 Kurdistan Regional Government, KRG.

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Any arbitration shall be conducted by three (3) arbitrators.
If the parties to the Dispute are the Goverament
Contractor

felon Coeknnte Eat Malleamepliaens ty esione
In any event, the two arbitrators so appointed shall, in

take no actions that would impair the Contract. The arbitral award may
be enforced by any court of competent jurisdiction, including in the
Kurdistan Region. Any award shall be expressed in Dollars.

“The Parties agree that the arbitral award shall be final and not subject
10 any appeal, including to the Courts of England on issues of Law.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

(vi) With respect to any matter referred to arbitration under Article 43.4,
the arbitral tribunal shall have the authority to amend this Contract 10
‘restore the economic position referred to in Article 43.3.

42.2 Any disagreement between the Parties relating to Articles 15.9, 27.2 and 27.7, as well
488 any disagreement the Parties agree to refer to an expert, shall be submitted to an
‘expert. The Management Commitee shall prepare and agree upon appropriate terms
‘of reference relating to a disagreement 10 be submitted to the expert, in accordance
‘with Article &.5 (“Terms of Reference”), 2s soon as possible after the Effective

(@) The disagreement shall be submitted to an expert appointed
‘agreement of the Parties within thirty (30) days following
preparation and agreement of the Terms of Reference

HI

Hy

the expert shall be stated in the Terms of Reference
Mi

?
iH

g
i

I
bige:
nha

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘written request, the Partics shall mect to agree on any necessary measures or making
‘any appropriate amendments to the terms of this Contract to re-establishing the

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

His Excellency the Minister of Natural Resources
Address:

Ministry of Natural Resources

‘Kurdistan Regional Government

Ebi, Kurdistan, Iraq

Email: mara@ikrgoil com

To the Contractor:
‘Marphy Central Dobuk Oil Co., Ltd.
Attention; Vice President — Africa, Europe, Latin America

Address: 16290 Katy Freeway, Suite 600
See RTS

harry_howardmurphyoilcorp.com

Petroquest Petrol ve Knerji Ticaret Sanayi Limited Sirketi:

Attention: Ahmet Muhassiloghi

Address: Akar Plaza Kat: 16 D:62 Esentepe
edeal Tukey

Email: ahmct muhassilogiw@petroquestpetrol.com

pence ey dor pes eer aa
deemed to have been delivered upon its transmission by

‘The sbove address and/or designated represcatative of eny of the Parties may be
‘changed on giving ten (10) days prior notice to the other Party delivered pursuant to
Article 44.1.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

ARTICLE 45 ~ TERMINATION

45.1 Subject to the provisions of Article 45.5, the Government shall have the right to
‘terminate this Contract in the event the Contractor:

(2) fails to meet # material financial obligation expressly stated in this Contract; or

(©) during the First Sub-Period does not carry out drilling as detailed in Article
10.2 or, during the Second Sub-Period (or earlier), does aot carry out drilling,
_as detailed in Article 10.3; oF

interrupts Production for a period of more than ninety (90) consecutive days
‘with no cause or justification acceptable in accordance with this Contract or
under prudent international petroleum industry practice, it being recognised
that Force Majeure is an acceptable justification for such interruptions; oF

©

(f) wilfully refuses to abide by negotiation, mediation, arbitration or expert
ion under Article 42.

‘The Government may also terminate the Contract only in respect of one Contractor
Eatity if sch ety i subject to a Change of Contre fr which the Gavermment as
‘not given its authorisation in accordance with Article 39.7,

At any time prior to the Development Period, the Contractor shall have the right to
terminate this Contract by surrendering the entire Contract Area in accordance with
the provisions of Article 7.

‘During the Development Period, the Contractor shall have the right to terminate this
Contract at any time by surrendering all Production Areas, provided its then current
‘obligations have been satisfied in accordance with this Contract.

If the Government intends to exercise it right to terminate this Contract pursuant to
‘Amticke 45.1, it shall first comply with the following provisions:

(@) The Government shall notify the Contractor of its intention to terminate this,
Contract stating the reasons for such termination and requesting the latter:

@— wremedy the default; or
(ii) 10 propose acceptable compensation.

oat —

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

If, within three (3) Months after the notice referred to in Article 45.5(a), the
Contractor has not remedied the situation complained of by the Goverament
to its satisfaction or offered

dispute has been reached in accordance with the dispute resolution provisions
of Article 42.

‘The foregoing provisions of this Article 45.5 are subject to the proviso that, in case of
«2 dispute where there has been breach of this Contract which has been submitted to
dispute resolution pursuant to Article 42, the Government shall not be entitled 10
ccmcle ha right to terminate Contract prior to a final determination under Article
42 in favour of the Government.

If the Government terminates this Contract pursuant to the provisions of Articles
$5 ed 45.5, ie Constr shal eo ol sabes und itoren ender ts Contre,

the foregoing, the provisions of Articles 14.10, 16.7, 30, 31, 32.5,
35.1, 35.3, 354, 35.7, 36, 38216), 41, 42, 43.1 t0 43.6 and 464 shall survive the
‘termination or expiry of this Contract.

If the Contract is terminated under Article 45.2 or 46.1 the interest of the relevant
‘Contractor

their ‘Agreement oF
in such other proportions as such Contractor Entities shall agree between them for
the market value thereof (as such term is defined in Article 39.7). Such transfer shall
‘not give rise to any Tax including on the consideration paid or received or on the
income or gain therefrom.

ARTICLE 46~ APPLICATION OF CORRUPTION LAWS

Each Conteaner Eatiy egress tet i aot eay tes, emenshty proven w be bs
breach of Kurdistan Region Law concerning corruption any Contractor Eatity or the
Government may tensiantc is Contact in rapect Of tos dcfiatng Contrector
Entity,

If this Contract is reasonably proven to have been obtained in violation of Kurdistan
Region Law conceming corruption, this Contract is void ab initio.

‘Each Contractor Entity and the Government agrees to comply with the United States
Foreign Corrupt Practices Act, as amended from time to time.

Any Party in breach of Article 46.3 agrees that it shall be liable to the other Parties for

any losses, expenses and damage it may cause to them as a result of the breach of
Article 46.3, and shall defend, indemnify and hold harmless such Parties with respect,

”

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96

2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘wall claims for such loss, expense and damage.

ARTICLE 47 -COUNTERPARTS; EFFECTIVE DATE

‘may cxecute this Contract in counterparts, each of which constitutes an original,

2 och cect, conse oly one name. The sents of a of he
‘not appear on the same counterpart, and delivery of an executed counterpart

gnatre page by facsimile r electronic scan isa effective a executing and delivering tis

[Signature page follows.)

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Entered intoas of (4°. J+ 2010.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

ANNEXA
‘Map showing coordinates of Central Dohuk Block Contract Area corner points

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

PARAGRAPH I - GENERAL PROVISIONS

define further Petroleum Costs (in addition to those defined

‘Words and phrases to which 2 meaning has been assigned in Article 1 or other
Articles of the Contract shall have the same meaning when used in this Annex.

In the event of any inconsistency or conflict between the provisions of this Annex and
the other provisions of the Contract, then the other provisions of the Contract shall

systems
Within

i
3
:
|
#
f
H
I
|
t

i

‘Notwithstanding the generality of the foregoing. the Contractor shall make regular
‘Statements relating to the Petroleum Operations. These Statements are as shown:

(@) Production Statement (as indicated in Paragraph 6).

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘Valve of Production and Pricing Statement (as indicated in Paragraph 7).

‘Cost Recovery and Share Account Statement (as indicated in Paragraph 8).

‘Statement of Expenditures and Receipts (as indicated in Paragraph 9).

Final End-of- Year Statement (as indicated in Paragraph 10).

‘Budget Statement (as indicated in Paragraph 12).
All reports and statements shall be prepared in accordance with the Contract,
‘Kurdistan Region Law, and where there are no relevant provisions of either of these,
‘in accordance with prudent international petroleum industry practice.
Language and Units of Account

Al Accounts shall be maintained and prepared in the English language and shall be
recorded in Dollars. Where necessary for clarification, the Contractor may also
‘maintain Accounts in other currencies.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘When issues are outstanding with respect to an audit, the Contractor shall maintain
the relevant documents and permit inspection thereof until the issue is resolved.

Payments
Uniess as otherwise provided in Article 24, Article 29 or other Articles of the
‘Contract:

All payments between the Parties shall, unless otherwise agreed, be in Dollars and be
‘made through a bank designated in writing by each receiving party; and all sums due
under the Contract shall be paid within thirty (30) days following the end of the
Month in which the obligation to make such payment occurred.

All sums due by one party to the other under the Contract shall, for each day such
‘sums are overdue, bear interest compounded monthly at LIBOR plus two per cent
ow.

ighitten proved of Ate 2, 0 Rein pate tal coply Wa

for the year in which the Costs and Expenditures are

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘expenditures incurred in cases of emergency as set out in Articles 11.7, 13.5,
13.9 35.5, 35.6 and any other Articles of the Contract;

(©) any other purposes agreed in the Articles of the Contract; and
(@) other items which have been agreed by the Parties from time to time.

Alll Petroleum Costs recoverable under Paragraph 3 relating to Petroleum Operations
‘shall be classified, defined and allocated as sct out below.

‘Exploration Costs
jon Costs are all direct and allocated indirect costs and.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

from a Petroleum reservoir, whether these wells are dry or producing
and drilling wells for the injection of water or gas to enhance recovery of Petroleum,

2.42 Completing wells by way of installation of casing or equipment or otherwise after a
well has been drilled for the purpose of bringing the well into use as a producing well
‘0F a3 a well for the injection of water or gas to enhance recovery of Petroleum.

241 wells which ing wells and hs for
Dring are completed as producing. drilling wells for purposes

Engincering and design studies for the wells and facilities referred to in Paragraphs
24.1, 24.2 and 24.3,

And including that portion of all service expenditures and that portion of all general
br arene ‘

and administrative

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

In respect of the costs of the Comtractor’s Parent Company Overhead, as described
above, the Contractor shall charge monthly to Petroleum Operations an amount
‘equal to the total of the following:

2.8.2.1 Exploration Overhead

‘The Contractor shall be entitled to an annual charge based on

[percentage and charged monthly to Petroleum Operations,

Percentage shall be the total of Exploration Costs and

‘each Calendar Year (exclusive of this Exploration Overhead)

‘expenditures which have been subjected to the two (2) per cent fee, referred to
Paragraph 3.1.8(b). The sliding scale percentage shall be the following:

‘The foregoing percentages may be reviewed but not more often than annually, and
‘any approved appropriate adjustment shall be made, if necessary, prospectively.

2.8.2.2 Development, Production and Decommissioning Operations Overhead

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

that the method used in allocating overhead to Petroleum Operations
‘opposed to other activities is reasonable and in accordance with
‘penerally accepted accounting practices.

(The Contractor must bucget for overhead charges,

Costs,
‘Costs and Decommissioning Costs respectively and
these categories.

PARAGRAPH 3 — COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE
‘CONTRACTOR

3.1 Costs Recoverable Without Further Approval of the Goverament

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

3.1.2(€), (@), (@), (1) and (g), shall be charged and the basis of such pro-rata
aioe shal bo speciiod

customarily granted to :
‘employees, provided however that such costs are in acconfance with generally
Set sindits be Mies scious tet, svteate ©

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

2/11/2014

i
i
j
i
é
a
f
{
é
i
i

|
!

if

}

{iu

ian

Le

Ha

at

i

i ile
ini

Eps
ui

WW

© 2014 Kurdistan Regional Government, KRG.

= 18s=0300008p=96

296&h-

128r=

http./wwkrg.org/pip.aspx21:
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Costs to provide or have available pollution containment and removal
equipment;

Costs of actual contro! and cleanup of oil spills, and of such further
responsibilities resulting therefrom as may be required by applicable laws and

‘Costs of materials and supplies, equipment, machines, tools and any other goods of a
‘similar nature used or consumed in Petroleum Operations subject to the following:

(2) Acquisition - the Contractor shall only supply or purchase materials for use
in Petroleum Operations that may be used in the foreseeable future. The

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Material purchased from or sold to Affiliates of the Comtraetor or transferred
from other activities of the Comtractor to or from Petroleum Operations under
this Contract shall be valved and charged or credited at the prices specified in
Paragraphs 3.1.8(4i), 3.1.8dXii) and 3.1.8¢dXiii):

@

‘Condition “B” and priced at seventy five per cent (75%) of the
‘current price of new material defined in Paragraph 3.1.8(4)i);

Paragraph 3.1.44 }(i) .
‘When the use of material is temporary and its service to the Petroleum

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘application. Such rates shall be revised when found to
insufficient, but not more than once every six (6) Months.

‘expressly provided the
(Geese In Astle 312), bonne payee, Capacity Belfig Payments and ery
‘other payments made under Article

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

asserting, defending, or settling of any claim or legal action
ihe rocuing, puting, rion end proetion of the

Te
fr
il
inte!

if

‘The costs described in Paragraph 2.8.1 and the charge described in Paragraph 2.8.2.
3.1.15 Banking Charges and Currency Exchange Losses

‘Charges and foes by the banks for money transfers, payments and foreign exchange
transactions, as well as currency exchange losses incurred by the Contractor in
‘connection with the Petroleum Operations.

3.1.16 Other Expenditures
‘Other reasonable expenditures not covered or dealt with in the foregoing provisions of

Paragraph 3 which are necessarily incurred by the Contractor for the proper,
‘economical and efficient conduct of Petroleum Operations.

is

“oe

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96 212
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

(Credit Under the Contract

‘The proceeds, other than the proceeds from the sale of Petroleum received from
Petroleum Operations under the Contract, including

‘credited to the Accounts under the Contract for the purposes of Article 25 of
Contract:

charged to the accounts under Paragraph 3.1.11 and subsequently
(scores byte Contec

‘Revenue received from third parties for the use of property or assets the cost of which

from the Kurdistan Region or transferred to another Contract

Region.
Proceeds from the sale or exchange by the Contractor of plant or facilities used in
Petroleum Operations the acquisition costs of which have been charged to the
‘Accounts under the Contract.

Proceeds derived from the sale or license of any intellectual property the development
‘costs of which were incurred pursuant to and are recoverable under the Contract.

Proceeds derived from the sale, exchange, lease, hire, transfer or disposal in any
manner whatsoever of any other item the costs of which have been charged to
Petroleum Operations.

Duplication of Charges and Credits

‘Notwithstanding any provision to the contrary in this Accounting Procedure, there
‘shall be no duplication of charges or credits to the Accounts

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

PARAGRAPH 4 ~ COSTS AND EXPENSES NOT TO BE TREATED AS
RECOVERABLE

‘The following costs and expenditures shall not be included in the Petroleum Costs
recoverable under Article 25:

4d

‘Taxes on income or profit paid to any Geverament authority except taxes and duties
‘that may be included in the costs of material and equipment purchased for the
Petroleum Operations:

‘Amy payment made to the Goverament by reason of the failure of the Comtractor to
fulfil its Minimum Exploration Obligations in respect of the relevant Sub-Period
‘under the Contract.

‘The cost of any letter of guarantee, if any, required under the Contract;

The bonuses, Capacity Building Payments, or other payments set out in Article 32 of
the Contract;

Costs of marketing or transportation of Petroleum beyond the Delivery Point
(excluding Gas Marketing Costs);

Attorney's fees and other costs of proceedings in connection with arbitration under
Article 42 of the Contract or internationally recognised independent expert
determination as provided in the Contract or this Accounting Procedure:

Any interests, foes, costs and expenses paid by the Contractor for loans and any
‘ther form of financing or advances for the financing of the Pewoleum Costs entered
into by the Contractor with third partis or Affiliated Companies:

‘Any accounting provision for depreciation and/or amortisation, excluding any
adjustments in value pursuant to Paragraph 3.1.8;

Dividends, repayment of equity or repayment of intercompany loans;
Fines and penalties imposed under Law.

PARAGRAPH 5~ RECORDS AND VALUATION OF ASSETS
Records
‘The Contractor shall maintain detailed records of property in use for Petroleum
‘Operations under the Contract in accordance with prudent intemational petroleum
industry practice for exploration and production activities.
Inventories
Inventories of property in use in Petroleum Operations shall be taken at reasonable

intervals but a least once a year with respect to movable assets and once every three
G) years with respect to immovable assets. The Contractor shall give the

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

611
6.1.2
613
61a
61S

6.16
67
618
619
6.1.10 The quantities of Natural Gas reinjected into the Reservoir.

614

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘The quantity of Crude Oil produced and saved.

‘The quality characteristics of such Crude Oil produced and saved.
‘The quantity of Natural Gas produced and saved.

‘The quality characteristics of such Natural Gas produced and saved.

‘The quantities of Crude Oil and Natural Gas used for the purposes of carrying on
<rilling and production operations and pumping to field storage.

‘The quantities of Crude Oil and Natural Gas unavoidably lost.
The quantities of Natural Gas flared and vented

‘The size of Petroleum stocks held at the beginning of the calendar Month in question.
‘The size of Petoleum stocks held at the end of the calendar Month in question.

Taner ot tn Comte femme & whe Gn annette of Pinna: stint

‘the Measurement Point. All quantities shown ia this Statement shall be expressed in
both volumetric terms (Barrels of oil and cubic meters of gas) and in weight (metric
tonnes).

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

62

mM

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

‘Submission of Production Statement

‘The Production Statement for each calendar Month shall be submitted to the

‘Government no later than ten (10) days after the end of such calendar Month.
PARAGRAPH 7 — VALUE OF PRODUCTION AND PRICING STATEMENT

‘Value of Production and Pricing Statement Information

‘The Contractor shall, for the purposes of Amticle 25 of the Contract, prepare a

statement providing calculations of the value of Crude Oil produced and saved during.

‘each Quarter and Month.

This “Value of Production and Pricing Statement shail contain the following

information:

‘The quantities and prices realized therefor by the Contractor in respect of sales of

Natural Gas and Crude Oil delivered to thind parties made during the Quarter and

“Month in question.

‘The quantities and prices realized therefor by the Contractor in respect of sales of

Natural Gas and Crude Oil delivered during the Quarter in question, other than to

‘Thind Parties.

‘Submission of Value of Production and Pricing Statement

‘The Value of Production and Pricing Statement for each Quarter and Month

‘shall be
‘submitted 10 the Government not Ister than ten(i0) days after the end of such
‘Quarter.

PARAGRAPH 8 ~ COST RECOVERY AND SHARE ACCOUNT STATEMENT
‘Cost Recovery Statement

‘The Contractor shall prepare with respect to cach Quarter and Month a Cost
Recovery Statement containing the following information:=

Recoverable Petroleum Costs carried forward from the previous Quarter and Month,
ifany.

Recoverable Petroleum Costs for the Quarter and Month in question.
‘Credits under the Contract for the Quarter and Month in question.

‘Total Recoverable Petroleum Costs for the Quarter and Month in question (Paragraph
8.1.1 plus Paragraph 8.1.2, net of Paragraph 8.1.3).

‘Quantity and value of Petroleum applied to cost recovery pursuant to Article 25 taken
bby the Contractor for the Quarter and Month in question.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Amount of recoverable Petroleum Costs to be carried forward into the next Quarter
and Month (Paragraph 8.1.4 net of Paragraph 8.1.5).

Cumatative Production Statement

‘The Contractor shall prepare with respect to cach Quarter and Month a Cumulative
Production Statement containing the following information:

‘The cumulative position atthe end of the Quarter and Month preceding the
‘Quarter and Month in question.

‘Production of Export Petroleum for the Quarter and Month in question.
‘The cumulative production position at the end of the Quarter and Month in question.

‘The amount of Petroleum applied to Royalty pursuant to Article 24, cost recovery
pursuant to Article 25 and Profit Petroleum pursuant to Article 26 taken by the
‘Government and by the Contractor, respectively, during the Quarter and Month in
question.

‘The forecast of production and the share of Petroleum applied to Royalty
Article 24, cost recovery pursuant to Article 25 and Profit Oil pursuant to Article 26
‘duc to the Government and to the Contractor, respectively, for the next succeeding
‘Quarter and Month.

Preparation and Submission of Cost Recovery and Cumulative Production
Statements

Provisional Cost Recovery and Cumulative Production Statements, containing
‘estimated information where necessary, shall be submitted by the Contractor on the
ast day of each Quarter and Month for the purposes of Article 25 of the Contract.

Final quarterly Cost Recovery and Cumulative Production Statements shall be
‘submitted within thirty (30) days of the end of the Quarter and Month in question.

‘Annual Statement

For the purposes of Article 25 of the Contract, an Annual Cost recovery and
Cumulative Production Statement shall be submitted within nincty (90) days of the
‘ead of each Year. The Annual Statement shall contain the categories of information
listed in Paragraphs 8.1 and 82 for the Year in question, separated into the Quarters
‘of the Year in question and showing the cumulative positions at the end of the Year in
question with respect to cumulative unrecovered Petroleum Costs and Cumulative
‘Production,

PARAGRAPH 9 - STATEMENT OF EXPENDITURE AND RECEIPTS
‘The Contractor shall prepare with respect 10 each Quarter a Statement of

Expenditure and Receipts under the Contract. The Statement will distinguish between
Exploration Costs, Gas Marketing Costs, Development Costs, Production Costs and

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014

Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

Decommissioning Costs and will identify major items of expenditures within these
categories, The Statement will show the following:

Actual expenditures and receipts for the Quarter in question.

‘Cumulative expenditure and receipts for the budget Calendar Year in question.

Latest forecast cumulative expenditures at the Calendar Year ead,

‘Variations between budget forecast and latest forecast and explanations thereof.

‘The Statement of Expenditure and Receipts of each Quarter shall be submitted to the

‘Government no later than thirty (30) days after the end of such Quarter.
PARAGRAPH 10 ~ FINAL END-OF-YEAR STATEMENT

Contractor will prepare a Final End-of-Year Statement. The Statement will contain
as provided in the Production
and

[Each such report and statement provided for in Paragraph 6 through 10 shall be considered
true and correct, unless the Government raises an exception thereto within the timeframe and
under the process set out in Article 15 of the Contract.

PARAGRAPH 12 - ANNUAL WORK PROGRAM AND BUDGET
11.1 Each annual Work Program and Budget to be prepared in accordance with Articles

11, 12 and 14 of the Contract, in respect of Exploration Costs, Gas Marketing Costs,
Development Costs and Production Costs respectively will show the following:

11.1.1, Forecast expenditures for the budget Calendar Year in question including a quarterly
classification of such expenditures.

11.1.2 Cumulative expenditures to the end of said budget Calendar Year.

11.1.3 A schedule showing the most important individual items of Development Costs (if
applicable) for said budget Year.

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

PARAGRAPH 13 ~ CONTRACTOR ENTITY INCOME TAX COMPUTATION

13.1. For the purpose of Article 31.3(b) of the Contract, the net taxable profits of each
‘Contractor Entity from all the Petroleum Operations carried out under this Contract
‘Set be calcahaed i ccondance with is Peagrgh

13.2 Each Contractor Entity shall maintain for cach Calendar Year
tit epost ote Peroloun Operations which shall b ued ler aa to eaah
rot cad ewe saccet sad taleoe sent which will show the rent of te

13.3 For purposes of determining the net taxable profits of each Contractor Entity for
‘corporate income tex purposes:

13.3.1 the profit and loss account of such Contractor Entity shall be credited with the
following:

® it the Realy spd la cach puraant to Article 24, revenues arising fom the
disposal of Royalty volumes as recorded in such entity's Accounts and
determined in accordance with the provisions of Article 24;

revenues arising from the disposal of any Available Petroleum to which such
entity is entitled for recovery of its Petroleum Costs as recorded in its
‘Accounts and determined in accordance with the provisions of Article 25;

revenues from the disposal of any Profit Petroleum to which such entity is
entitled under Article 26 as is recorded in its Accounts and determined in
accordance with the provisions of Article 26;

(@) any other revenues or proceeds directly connected to the Petroleum Operations
inclading those arising from the disposal of related Petroleum substances, or
from the treatment, storage and transportation of products for third parties:

© realised or other financial income eamed by such entity in
peidenrano end or bby such entity

13.3.2 the profit and loss account for such Contractor Entity shall be debited with all
charges incurred for the purposes of the Petroleum Operations whether incurred inside
‘or outside the Kurdistan Region, which charges shall include the following:

@ {a sddhdon wo te charge spacificly st forth below In ths Parngraph

if the Royaity is paid in cash pursuant to Article 24, Royalty payments made
‘and as recorded in such entity's Accounts and determined in accordance with
the provisions of Article 24;

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

General and administrative expenditures related to the Petroleum Operations
performed under this Contract;

depreciation of capital expenditure in accordance with the following

provisions:

i) capital expenditures incurred by the Contractor forthe purposes of the
Petroleum Operations shall be depreciated on a reducing balance basis;

(ii) the depreciation rates, which shall be applicable from the Calendar

‘expenditures are put into
first Calendar Year in question and for each subsequent Calendar Year,
are as follows:

Nature of the capital asset to be depreciated Annual depreciation Rate

10.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%

interest and fees paid to creditors of the Contractor, for their actual amount;

losses of Assets resulting from destruction or damage, assets which are
renounced of abandoned during the year, assets which are transferred under
Article 20.2, bad debts, indemnities paid to third parties as compensation for

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
2/11/2014 Central Dohuk PSC - Murphy/Petroquest - 14/10/2010

o

13.3.3. the net profit of such Contractor Entity shall be equal to the difference between all
the amounts credited and all the amounts debited in the profit and loss account: and

(@) if this amount is negative, it shall constitute a loss,
©) ifthe amounts poskive, stall be rowed poke acount ofthe ft tha

such entity’s corporate income tax is being settled out of

134 For purposes of determining each Contractor Entity’s liability to corporate income
‘tax for a tax year in respect of the Petroleum Operations carried out under this
‘Contract, the net taxable profits (if any) for such tax year shall be multiplied by the
‘applicable rate of corporate income tax, as provided in Article 31.3(a).

© 2014 Kurdistan Regional Government, KRG.

http:/wwwkrg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=96
